LEWIS, J.
(dissenting).
I am of the opinion that, in. receiving payment of dues after Johnson entered the prohibited employment, the lodge may have intended to permit him to continue as a special member notwithstanding he had failed to file the waiver. I therefore dissent from the views of the majority that such payments necessarily tended to constitute a waiver only of his occupation. It does not follow that, because in the Abell case the certificate was self-perpetuating for special purposes, the lodge in this case would be attempting to make a new contract in waiving Johnson’s failure to file a waiver. I consider the evidence insufficient to establish waiver of the occupation, and the offer of evidence to establish notoriety too indefinite; and, finding no errors in the record, the case should be affirmed.